Citation Nr: 1109152	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-20 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for the service-connected bronchitis and chronic obstructive pulmonary disease (COPD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.

In December 2008, the Board remanded the present matter in light of an outstanding hearing request.  The Veteran presented testimony before the Board in April 2009, and the transcript has been associated with the claims folder.  The Board issued a November 2009 decision denying the claim.  The Veteran appealed the November 2009 Board denial to the United States Court of Appeals for Veterans Claims (Court).  Before the Court issued a decision, the Veteran and the Secretary of VA filed a Joint Motion to vacate the November 2009 Board decision and remand the issue to the Board for adjudication consistent with the remand instructions.  The Court approved the Joint Motion in April 2010.  

During the pendency of the appeal, in November 2009, the Veteran filed a service connection claim for lung cancer.  However, it was adjudicated in a December 2009 decision.  The Veteran has not appeal this decision, and it is not presently before the Board.  Also, the Veteran filed a TDIU claim.  The RO issued a May 2010 decision denying the claim, which the Veteran appealed.  The Court has held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for TDIU is not a freestanding claim; it is considered part of the claim for an increased rating currently on appeal and no separate action is warranted.  Since the Veteran asserts he is unemployable due to his service connected bronchitis as part of the present increased rating claim, it is on appeal and is addressed in the remand section.    

Also during the pendency of the appeal, the RO awarded service-connection for COPD in May 2010; however, the RO considered the already service-connected bronchitis to be the predominant respiratory disability and continued the single 30 percent rating for bronchitis, which is currently on appeal.  

The record includes the necessary development and notification actions to adjudicate the claim for an evaluation in excess of 30 percent on the merits.  However, the issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  The Veteran's service-connected bronchitis and COPD necessitates use of intermittent systemic corticosteroid therapy.  

3.  The Veteran does not presently use outpatient oxygen therapy.  There has been no objective evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization) or episodes of acute respiratory failure.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation, but no higher, for the service-connected bronchitis and COPD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.97, Diagnostic Codes 6600, 6602, 6604 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to the Veteran's claim in correspondence sent to the Veteran in February 2006, July 2006, and November 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  

This appeal was subject to a remand by the Court.  In such an instance, the Board must ensure that the record is in substantial compliance with directives found in the April 2010 Joint Motion.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Joint Motion found that the discussion in the November 2009 Board decision was inadequate for judicial review.  It did not include an adequate discussion distinguishing symptoms caused by chronic obstructive pulmonary disease (COPD) and service connected bronchitis.  Additionally, the Joint Motion found that the Board did not adequate address whether a TDIU claim was raised by the record.  

Since the November 2009 Board decision, the medical evidence indicates that COPD and bronchitis are a singular disability.  Thus, in the instant decision, the Board considers both disorders as service connected in determining an appropriate rating.  Regarding the TDIU claim, the record raises assertions that the Veteran is unemployable because of his service-connected bronchitis.  The determination as to whether he is entitled to TDIU, including the effective date for that award, is part and parcel of the current claim.  Rice, 22 Vet. App. at 453.  The Board has remanded the issue for further development as delineated in further detail below.  The Board finds the present decision is in substantial compliance with the April 2010 Joint Motion instructions.  Id.   

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service private and VA medical treatment records, lay statements, records from the Social Security Administration (SSA), reports of VA examination, and transcripts from the September 2006 RO and April 2009 Board hearings.  The Veteran has not identified any other evidence that has not been obtained.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The RO provided the Veteran an appropriate VA/QTC examination in November 2006 and more recently a VA/QTC examination in March 2010.  Although the November 2006 examination report does not include a discussion of the characteristics of bronchitis and COPD; it includes present clinical pulmonary findings by a physician.  The March 2010 VA/QTC examination report included review of pertinent medical records, clinical pulmonary findings, and a discussion of the Veteran's diagnoses of COPD and bronchitis.  The Board finds the RO fulfilled its duty to assist by providing examinations adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service- connected bronchitis since he was last examined in March 2010.  38 C.F.R. § 3.327(a).  The Veteran has not asserted that the symptoms of his service-connected bronchitis have increased in severity since that evaluation.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As will be discussed below, the VA examination report addressing the rating criteria, taken together with VA and private medical treatment records dated into 2009, are adequate upon which to base a decision.  Thus, the Board finds that remand for a new VA examination is not required.  See 38 C.F.R. § 3.159(c)(4).

The Veteran has submitted additional evidence in support of his claim , to include private treatment records, medical articles, and lay statements.  He waived initial RO adjudication of the newly submitted evidence.  As such, Remand for preparation of a supplemental statement of the case (SSOC) is not necessary.  38 C.F.R. § 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra.; Dingess, supra.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, service connection for chronic bronchitis was awarded in a May 1973 rating decision.  The RO assigned a 10 percent rating effective February 1973.  In June 1997, the disability evaluation was increased to 30 percent disabling effective March 1997.  The 30 percent rating has remained in effect since that time.

The Veteran filed a request for an increased evaluation in January 2006.  The RO continued the 30 percent evaluation in a June 2006 rating decision.  The Veteran disagreed and initiated the instant appeal.

The Veteran contends that he is entitled to an evaluation in excess of 30 percent for the service-connected bronchitis due to symptoms to include, but not limited to, violent coughing spells and shortness of breath.  See BVA Transcript at 3-4.

The Veteran's service-connected bronchitis and COPD is evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Codes 6600 and 6604.  Under these Diagnostic Codes, a 30 percent evaluation is assigned for bronchitis productive of FEV-1 of 56- to 70- percent of predicted value; FEV-1/FVC of 56 to 70 percent; or DLCO (SB) of 56- to 65-percent of predicted value.  38 C.F.R. § 4.97.

A 60 percent evaluation is assigned for FEV-1 of 40- to 55- percent of predicted value; FEV-1/FVC of 40 to 55 percent; DLCO (SB) of 40- to 55-percent of predicted value; or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Id.

A 100 percent evaluation is warranted in cases of FEV-1 less than 40 percent of predicted value; FEV-1/FVC of less than 40 percent; DLCO (SB) of less than 40-percent predicted value; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale (right heart failure); right ventricular hypertrophy; pulmonary hypertension (shown by Echo or cardiac catheterization); episode(s) of acute respiratory failure; or the requirement of outpatient oxygen therapy.  Id.

Diagnostic Code 6602 for bronchial asthma is also relevant.  For bronchial asthma, with FEV-1 of between 40 to 55 percent predicted, or; FEV -FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, a 60 percent is warranted.  With FEV-1 that is less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high does corticosteroids or immuno-suppressive medications warrants a 100 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6602.

VA amended the rating schedule concerning respiratory conditions, effective October 6, 2006.  See 71 Fed. Reg. 52,457-52,460 (Sept. 6, 2006).  VA added provisions that clarify the use of PFTs in evaluating respiratory conditions.  A new paragraph entitled "Special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" was added to 
38 C.F.R. § 4.96.  See 38 C.F.R. § 4.96(d) (2007).  In particular, the paragraph notes that if a DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the DLCO (SB) test would not be useful or valid in a particular case.  Also, if a maximum exercise capacity test is not of record, the adjudicator should evaluate the Veteran's disability based on alternative criteria.  Also if the FEV-1 and the FVC are both greater than 100 percent, a compensable evaluation based on a decreased FEV-1/FVC ratio should not be assigned.

The Board notes that the effective date of the above amendment to 38 C.F.R. § 4.96 is October 6, 2006.  Furthermore, the provisions of the amendment are noted to be applicable to all applications for benefits received by VA on or after the effective date of the amendment, October 6, 2006.  As the Veteran's claim for a higher rating for bronchitis was filed in January 2006, consideration of the amended version of 
38 C.F.R. § 4.96 is not warranted.  The Board will thus consider the version of 
38 C.F.R. § 4.96 in effect prior to the amendment.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's bronchitis most closely approximates the criteria for a 60 percent evaluation based on frequent corticosteroid use.  38 C.F.R. § 4.97, Diagnostic Code 6602.  The Veteran is presently evaluated under Diagnostic Codes 6600 and 6604 for chronic bronchitis and COPD.  However, the Veteran's service connected bronchitis, interrelated to COPD, necessitates intermittent steroid use.  Thus, the Board finds an evaluation pursuant to Diagnostic Code 6602 for bronchial asthma warranted due to the present treatment regimen.  Id. 

VA outpatient treatment records dated between 2005 and 2006 show that the Veteran was treated intermittently for complaints of shortness of breath, decreased exercise tolerance, and chronic cough.  However, it was also noted the Veteran was a heavy smoker and was repeatedly advised to quit smoking for cessation of the symptoms.

In December 2005, the Veteran presented for emergency treatment at a private health care facility.  He presented with complaints of shortness of breath, wheezing, and coughing.  He was diagnosed with acute exacerbation of chronic bronchitis. Chest x-rays, however, showed chronic obstructive pulmonary disease (COPD).  There was no evidence of cardiac disease.  The Veteran was admitted to a general medical bed.

Hospital records show the Veteran smoked a pack and a half of cigarettes per day. A consultation revealed that smoking cessation was strongly encouraged.  The Veteran was discharged with medication and home oxygen therapy.  The Board notes that home oxygen was discontinued less than one month later in January 2006.  However, the Veteran received corticosteroids during inpatient treatment and continued tapering off such medication as an outpatient.  

Also in December 2005, shortly after his discharge from the hospital, the Veteran was seen on follow-up with the private physician who had examined him as an in-patient in December 2005.  The Veteran's current diagnoses were as follows: status post, acute chronic bronchitis; bilateral pulmonary infiltrates, presumed pneumonia; and COPD.  She indicated that the Veteran had significantly reduced his cigarette smoking, but she advised him that he needed to stop smoking altogether.

In March 2006, the Veteran was afforded a PFT.  The attending physician noted that the results showed FEV1 was 79 percent predicted and FEV1/FVC was 69 percent predicted.  DLCO was not measured.  Spirometry was found to be consistent with mild obstruction.

Thereafter, in March 2006, the Veteran was sent a letter by VA informing him that recent breathing tests showed evidence of emphysema.  The physician indicated that this was why the Veteran became tired while exercising.  He advised the Veteran to quit smoking.

In March 2006, the Veteran presented for another follow-up with the private physician who initially evaluated him in December 2005.  In the consultation note, the physician indicated that the Veteran asked why he continued to have shortness of breath and persistent cough.  In reply, the physician told the Veteran that he had COPD directly from his cigarette smoking.  She reiterated that she "explained to him still in some detail" that he had the persistent cough and shortness of breath because he continued to smoke.

The Veteran underwent a VA examination in November 2006.  He described weekly asthmatic attacks, cough with purulent sputum, and shortness of breath at rest.  He further indicated that he had respiratory infections five times per year, one episode of respiratory failure in December 2005, outpatient oxygen therapy, and anti-inflammatory and steroid therapy in approximately four courses per year.  He reported daily bronchodilator use.  Examination of the lungs revealed decreased breath sounds bilaterally.  Chest x-rays showed emphysematous lung disease.  PFT test results showed FEV1 of 56 percent predicted before bronchodilator and 60 percent after bronchodilator.  FEV1/FVC was 74 percent predicted and DLCO was not recorded.

Based on the results of the examination, the VA examiner noted that the diagnosis of bronchitis should be changed to COPD due to subjective complaints of shortness of breath and objectively demonstrated lung disease.  The examiner concluded that as a result of COPD, the Veteran had chronic respiratory failure caused by smoking. In an addendum, the VA examiner stated that the chest X-ray showing mild cardiomegaly was not significant; he also stated that the current COPD was not a progression of the previously diagnosed bronchitis.

Following the VA examination, medical evidence next shows that the Veteran presented in March 2008 at VA for emergency admission.  On admission he was "yelling for oxygen" due to shortness of breath.  It was noted, however, that the Veteran's dyspnea was subjective; because he had no further complaints after the nose cannula were hooked up, even though the oxygen was turned off.  VA in-patient treatment in March 2008 shows that the Veteran was diagnosed with a recent exacerbation of COPD worsened by rectal sheath hematoma.  The discharge summary revealed that the Veteran had COPD exacerbation and cough.  He was advised to use oxygen at night due to "severe lung disease."  It was also noted that he was an active smoker with an 80 pack year history and that the last PFT showed FEV1 of 79 percent predicted.  The Veteran also underwent a steroid regimen for treatment.

In support of his present claim, the Veteran submitted numerous statements.  He additionally presented testimony before the RO in September 2006 and the Board in April 2009.  As noted at the outset, the Veteran has endorsed symptoms to include, violent coughing spells, shortness of breath due to any activity, and oxygen therapy.

A March 2009 PFT showed that FEVI was 75 percent predicted and FEV1/FVC was 69 percent predicted.  DLCO was 26.2 mL/mmHg/min. VA primary care treatment notes, also dated March 2009, reflect that the Veteran underwent a CT scan in February 2009 for lung cancer and was scheduled for another in June 2009 to monitor a lung nodule.  The primary care physician ordered prednisone treatment for the Veteran's COPD; as the acute symptoms were likely viral in nature.  

The Board notes the Veteran submitted an April 2009 statement from Dr. KCG indicating the Veteran had torn cartilage in his chest wall in March 2008 that resulted from severe coughing from bronchitis flare-up; however, hospitalization records dated in March 2008 indicate otherwise.  These records show that what was thought to be a possible rib fracture on computerized tomography, was actually a rectus sheath hematoma as a result of injury to the epigastric area while moving a car the week earlier.

In October 2009, the Veteran visited the VA nephrology clinic.  He reported having a mild chronic cough and shortness of breath that was unchanged.    

VA reexamined the Veteran in March 2010.  The Veteran reported gaining about 30 pounds during the past four years.  He had a cough with purulent sputum and shortness of breath after walking short distances.  Also, he experienced asthmatic attacks 2-3 times per day and reported visiting a physician about once a month for asthmatic treatment.  He constantly maintained a course of antibiotics for treatment.  

During infections, the Veteran required bedrest and physician treatment.  He reported respiratory failure on 15 occasions with the last episode in 2009.  However, the Veteran denied using outpatient oxygen therapy.  Overall, his primary complaint was shortness of breath leading to severe coughing with sputum.  Clinical examination of the lung revealed expiratory wheezes and dyspnea.  PFT testing could not be completed.  The examiner explained that the Veteran continuously coughed while inhaling.  Chest x-rays returned within normal limits.  

The examiner diagnosed COPD based upon reported symptoms and clinical examination.  He commented that the Veteran did not presently have complications including cor pulmonae, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.  The examiner also observed that dyspnea posed significant limitations in occupational and domestic activities.  Lastly, he stated that COPD was a progression of the service connected bronchitis.  

The Veteran, through his representative, submitted additional evidence to the Board in December 2010 and waived his right to consideration of this evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304(c).  It included medical articles about bronchitis and COPD.  The Veteran's private treating physician, Dr. F.C., submitted a November 2010 opinion.  In pertinent part, Dr. F.C. believed the Veteran did not presently require oxygen, but would likely require it in the future.  He could not separate the Veteran pulmonary conditions in percentages.  Dr. F.C. opined that the Veteran would encounter difficulty maintaining employment due to his lung disorders.  Next, an employment capability examination, dated December 2010, is of record.  It concludes that the Veteran's chronic bronchitis and ganglionectomy preclude gainful employment, given the Veteran's educational and occupational history.  

A private medical opinion by Dr. J.K, dated November 2010, is included.  Dr. J.K. opines that the Veteran's pulmonary disorders cannot be separated and describes his symptoms as moderately severe.  He noted an October 2010 PFT showing FEV/FVC 66 percent predicted value and DLCO 62 percent.  He believed the Veteran was unable to follow gainful employment due to his bronchitis and COPD.  He noted that the Veteran responded well to bronchodilation and did not necessitate oxygen therapy.  He observed that the evidence indicated the Veteran required at least three courses of corticosteroid treatment per year.  Dr. J.K. believed any failure to closely follow treatment would lead to permanent damage.  

Lastly, the Veteran submitted several statements from friends relating social and occupational impairments due to COPD/ bronchitis symptoms.  Notably, a May 2010 letter from the Stop Clinic indicates the Veteran participation in a smoking cessation program.  The author stated that he observed the Veteran coughing and passing out for 10 seconds.  He opined that the Veteran needed oxygen treatment and posed a hazard while operating an automobile.    

Based the above evidence, the Board finds the Veteran met the criteria for a 60 percent evaluation under Diagnostic Code 6602 based on intermittent corticosteroid use.  38 C.F.R. § 4.97, Diagnostic Code 6602.  The first instance of significant corticosteroid use occurred in December 2005 and January 2006 treatments for acute chronic bronchitis and COPD.  At the November 2006 VA examination, the Veteran affirmed using corticosteroid therapy to alleviate his pulmonary symptoms.  Then March 2008 VA emergency treatment notes reflect that the Veteran received steroids for treatment.  Similarly, March 2009 VA treatment notes include prednisone treatment for COPD.  Lastly, Dr. J.K. opined after reviewing the record that the Veteran's bronchitis and COPD condition would probably require at least three courses of corticosteroid treatment per year.  

The Board has considered other potentially applicable Diagnostic Codes.  In this instance, the record does not show the Veteran having necessary measurement from pulmonary testing to warrant a higher evaluation pursuant to Diagnostic Codes 6600 or 6604 for chronic bronchitis and COPD, respectively.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6604.  Notably, there has been no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension , or episodes of acute respiratory failure.  Id.

The Board notes that both Diagnostic Codes 6600 and 6604 also provide a maximum 100 percent evaluation for outpatient oxygen therapy.  Id.  There is some evidence suggesting limited outpatient oxygen therapy in December 2005 and March 2008 VA treatment notes.  However, there is no evidence indicating that the Veteran maintains outpatient oxygen treatment on any regular basis.  Notably, the March 2010 VA examination report reflected that the Veteran denied using outpatient oxygen therapy.  His treating physician, Dr. F.C., reported in November 2010 that the Veteran did not currently need outpatient oxygen treatment, but may need it in the future.  

Based on the cited record above, the Board declines to assign a 100 percent evaluation under either Diagnostic Codes 6600 and 6604 for outpatient oxygen therapy.  Id.   

Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service- connected bronchitis disability is as exceptional or unusual as to warrant the assignment of a higher evaluation on an extra- schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence shows that the Veteran is likely unemployable due to impaired pulmonary function given his occupational background in physical labor.  However, it does not show that his bronchitis symptoms are outside the established rating criteria.  He does not demonstrate atypical pulmonary symptoms beyond dyspnea, coughing, and fatigue that would render the pulmonary function diagnostic codes impractical.  Similarly, his disability has not necessitated frequent periods of hospitalization; his last inpatient treatment occurred nearly three years ago. Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

A 60 percent rating for service connected bronchitis is granted subject to the controlling regulations governing monetary awards.  


REMAND

The Veteran has also raised a claim for TDIU.  A TDIU rating is assigned when service-connected disabilities result in such impairment of mind or body that the average person is so disabled that he is precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  
38 C.F.R. § 4.16(a).  

Here, service connection currently is in effect for bronchitis and COPD evaluated at 60 percent disabling (granted in the instant decision) and ganglionectomy evaluated as noncompensable.  The combined evaluation does not equal 70 percent disabling under 38 C.F.R. § 4.25.  Thus, the Veteran does not meet the specific percentage requirements of 38 C.F.R. §§ 4.16(a).  38 C.F.R. § 4.25, 4.26.  

However, the Veteran has submitted numerous lay statements and medical opinions indicating he may be incapable of gainful employment due to the service connected bronchitis and COPD.  Thus, suggesting that the Veteran is unable to secure and follow a substantially gainful occupation by reason of the service-connected bronchitis and COPD disability.  38 C.F.R. § 4.16(b).  

But under 38 C.F.R. § 4.16(b), the authority to grant such an extra-schedular rating in the first instance is vested specifically in the Director, Compensation and Pension Service.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Therefore, the Board remands the claim for TDIU on an extraschedular basis, to have the matter referred to the Director of Compensation and Pension.  38 C.F.R. § 4.16(b).

As this matter is being remanded, the agency of original jurisdiction should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2009) are fully complied with and satisfied, with respect to whether the Veteran is entitled to TDIU on an extraschedular basis. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO must refer the claim for TDIU on an extraschedular basis to the Director of Compensation and Pension.  38 C.F.R. § 4.16(b).

3.  Thereafter, the RO should then readjudicate the claim for TDIU on an extraschedular basis in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplement Statement of the Case and afforded with a reasonable opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


